t c memo united_states tax_court martin alonzo campbell petitioner v commissioner of internal revenue respondent docket no filed date martin alonzo campbell pro_se james p a caligure for respondent memorandum opinion halpern judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure with respect to petitioner’s federal_income_tax principally respondent’s determination_of_a_deficiency results from his disallowance of certain business_expenses claimed by petitioner on the ground that petitioner was unable to substantiate them unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not separately set forth our findings_of_fact petitioner bears the burden_of_proof as to the deficiency see rule a background petitioner resided in new york at the time he filed the petition petitioner filed a form_1040 u s individual_income_tax_return for including a schedule c profit or loss from business on which he reported income and expenses both from hi sec_1respondent also made an adjustment increasing the amount of petitioner’s self-employment_tax the adjustment is computational and presents no issue that we need further address 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application business as a tax_return_preparer and from his real_estate investments he reported dollar_figure of rental income from his real_estate investments for lack of substantiation respondent disallowed the following expenses shown on the schedule c utilities other expenses repairs and maintenance legal and professional services dollar_figure big_number big_number big_number the parties have stipulated in part and respondent concedes in part that of the dollar_figure of other expenses petitioner may deduct dollar_figure as interest and taxes paid in connection with his real_estate investments they have further stipulated that petitioner may deduct the dollar_figure claimed for utilities also related to his real_estate investments petitioner offered no evidence at trial substantiating the remaining disallowed expenses at the conclusion of that trial we held the record open for respondent to redetermine whether taking into account the stipulated and conceded expenses petitioner had made a substantial_understatement_of_income_tax on which an accuracy- related penalty under sec_6662 and b could be imposed we accorded petitioner the opportunity to respond to respondent’s computation 3respondent argues and petitioner does not disagree that the income and expenses related to his real_estate investments should have been reported on a schedule e supplemental income and loss respondent has supplied us with his calculations showing a reduced deficiency of dollar_figure and a resulting accuracy-related_penalty of dollar_figure for substantial_understatement_of_income_tax petitioner has responded objecting to respondent’s calculations only on the ground that a form 1040x amended u s individual_income_tax_return dated date and attached to his response shows additional deductible amounts he paid for insurance and taxes the form 1040x was not received into evidence indeed it was not signed until more than weeks after the trial in this case concluded nor is there any evidence that it was submitted to respondent or accepted by him moreover a tax_return does not establish the truth of the facts stated therein e g 71_tc_633 conclusion petitioner has failed to prove that the deficiency in his federal_income_tax is any less than the dollar_figure as calculated by respondent nor has he shown reasonable_cause for the underpayment_of_tax resulting from his substantial_understatement_of_income_tax which would negate the resulting accuracy-related_penalty see sec_6664 decision will be entered for respondent
